Hurt, J.
Wash Bluitt was convicted of burglary. The evidence was purely circumstantial. The State relied (among other facts) upon certain tracks found in the yard of the prosecutor, near the house from which the bacon had been burglariously taken. Among the tracks was one which made a peculiar impression on the ground, and if the State could show that the shoe of defendant made such impression, this fact would have been criminative.
To make this proof the State, over the objections of defendant, proved by one Henry McDonald that he, McDonald, received from defendant a pair of shoes, giving a *41description of them; and he then went on to state that “the shoes (meaning those received from defendant) would have made such a track as Crocket Phillips described to me as having been made in his yard.”
This evidence was not only hearsay, but was simply the opinion of the witness. We are not informed of the description given by the prosecutor to this witness. The description not being given, the jury had no means by which to test the correctness of the witness’s conclusion touching the similarity between the track and shoes. But this is not a matter about which the opinion of the witness can be taken. The witness could have described the shoes, and have left it to the jury to compare them and the tracks, and draw their own conclusions.
Crocket Phillips was an important witness for the prosecution. To impeach him, defendant proved by J. 0. Harper and Frank Bell that they were acquainted with the reputation of Phillips for truth and veracity, and that it was bad. Defendant then asked each of said witnesses the following question:' “From that reputation is he worthy of belief ? ” An objection by the State was sustained by the court, and the defendant excepted. •
The defendant had the right to ask this question. The witnesses were not asked if they would believe him, or if he was worthy of belief, but if “ from that reputation is he worthy of belief ? ” This subject was discussed at length in Holbert v. State, 9 Texas Ct. App. 219, and in that case the question as formed was held correct. See also Boon v. Weathered, 23 Texas, 675; Johnson v. Brown, 51 Texas, 65; and Marshall v. State, 5 Texas Ct. App. 273.
For the errors above indicated, the judgment is reversed and the cause remanded.

Reversed and remanded.